Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 6, 2022

                                       No. 04-20-00356-CR

                                    John Stewart MUELLER,
                                            Appellant

                                                  v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-XX-XXXXXXX
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        Appellant’s brief was originally due November 5, 2021. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to December 6, 2021.
On December 6, 2021, appellant filed a motion requesting an additional extension of time to file
the brief until January 5, 2022, for a total extension of 60 days, and we granted appellant’s
motion.

       On January 5, 2022, appellant filed a third motion for extension of time requesting an
additional 30 days to file the brief, for a total extension of 90 days. After consideration, we
GRANT the motion and ORDER appellant to file his brief by February 4, 2022. Counsel is
advised that no further extensions of time will be granted absent extraordinary
circumstances.

           It is so ORDERED on January 6, 2022.
                                          PER CURIAM
ATTESTED TO: __________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT